Citation Nr: 0517764	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-28 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1973 to February 1974.  Thereafter, he had 
verified active duty for training (ACDUTRA) in the Portland, 
Oregon, Army National Guard from February 1978 to July 1978.  
Any other Army National Guard service or service in the 
United States Army Reserve is not shown as other than 
inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In June 2004, this issue was before the Board and was 
remanded to the RO for additional development, to include 
affording the veteran a VA psychiatric examination.  The 
requested development having been accomplished, the claims 
file has been transferred to the Board.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the veteran's 
psychiatric disorder, diagnosed as depression, preexisted his 
entry into active duty service.

2.  Clear and unmistakable evidence shows that there was no 
increase in the underlying severity of the veteran's 
psychiatric disorder during his period of active duty 
service.


CONCLUSIONS OF LAW

1.  The veteran's psychiatric disability clearly and 
unmistakably preexisted his entry into military service, and 
the presumption of soundness is rebutted.  38 U.S.C.A. 
§§ 1132, 5107 (West 2002); 38 C.F.R. § 3.304(b) (2004).

2.  The veteran's psychiatric disability was not aggravated 
by his military service, and service connection is therefore 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the Board finds 
that the claimant has been notified of the applicable laws 
and regulations, which set forth the necessary criteria for 
the benefits currently sought.  The discussions in the 
October 2000 rating decision, the August 2003 statement of 
the case, subsequent supplemental statement of the case, and 
letters from the RO dated in February 2003 and June 2004 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the February 2003 and June 2004 letters, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

In this case, the October 2000 rating decision preceded the 
enactment of the VCAA.  As noted above, the RO subsequently 
furnished VCAA notices to the veteran regarding this issue in 
February 2003 and June 2004.  Because the VCAA notice in this 
case was not provided to the appellant prior to the RO 
decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

The Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board also notes that the February 2003 and June 2004 
letters notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  See 
Pelegrini at 120, 121.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence and the veteran has been 
afforded a VA examination during the course of this appeal.  
Moreover, all available pertinent service, VA, and private 
medical records have been obtained.  Accordingly, the Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Any irregularities in the notice have been cured and 
are no more than non-prejudicial error.  No further action is 
necessary to assist the claimant with the claim.

Analysis

The veteran contends that service connection is warranted for 
a psychiatric disorder, diagnosed as depression, which is the 
result of or was aggravated by his period of military 
service.  Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration under 38 C.F.R. §§ 3.307, 3.309, 
including presumption of aggravation of a chronic preexisting 
disease (See 67 Fed. Reg. 67792-67793 (November 7, 2002), is 
not for application.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he or she entered into military 
service except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service.  38 U.S.C.A. §§ 1111 and 1132; 
38 C.F.R. § 3.304(b).  In determining whether a disorder 
existed prior to entry into service, it is important to look 
at accepted medical principles including clinical factors 
pertinent to the basic character, origin, and development of 
the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the 
veteran, which conformed to accepted medical principles, in 
conjunction with basic clinical data, is probative evidence 
of the incurrence, symptoms, and course of the disorder.  
38 C.F.R. § 3.304(b)(2).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition," that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently, is required.  See Routen v. Brown, 10 Vet. 
App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The veteran's service medical records reflect that, upon 
enlistment examination, he was evaluated as psychiatrically 
normal and he reported no history of attempting suicide, 
depression or excessive worry, or nervous trouble.  
Accordingly, under the circumstances, he is entitled to the 
presumption of soundness at the time of his entry into 
service under the above-noted statutory provisions.  

The presumption, however, is rebutted in this case by clear 
and unmistakable evidence, in the form of his July 2004 
report of VA psychiatric examination.  Specifically, this 
examination report includes a medical opinion that, although 
the veteran may have had a long-term dysphoria, this started 
prior to active duty and it is as likely as not that this was 
related to the veteran's experiences as a child and as a 
teenager.  

The question now for the Board to decide is whether the 
veteran's preservice psychiatric disorder was aggravated by 
active service.  In this regard, the July 2004 VA psychiatric 
examination report includes the medical opinion that the 
veteran's psychiatric disorder, diagnosed as depression, 
should not be service connected.  Specifically, the examiner 
concluded that, based on a review of the veteran's claims 
file, to include his service and postservice psychiatric 
treatment records, the veteran was not subjected to any 
extraordinary stressors while on active duty.  Thereby 
showing that there was no increase in the underlying severity 
of the veteran's psychiatric disorder during his period of 
active duty service.  Moreover, a November 2004 addendum to 
the July 2004 VA psychiatric examination report includes the 
conclusion that, upon review of the veteran's December 1975 
VA examination for stomach and tension complaints, the 
examiner would not change his previous conclusions regarding 
the veteran's psychiatric symptomatology.  

Upon consideration of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, diagnosed as 
depression.  Inasmuch as the preponderance of the evidence is 
against the claim for service connection for a psychiatric 
disability, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Hence, the claim is denied.


ORDER

Service connection for a psychiatric disorder is denied.




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


